275 F.2d 893
107 U.S.App.D.C. 229, 124 U.S.P.Q. 358
Robert C. WATSON, Commissioner of Patents, Appellantv.CIRCUS FOODS, INC., and USTCO Products Corporation, Appellees.
No. 14994.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 27, 1960.Decided Feb. 25, 1960.

Mr. George C. Roeming, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the Brief, for appellant.
Mr, Henry Gifford Hardy, San Francisco, Cal., for the bar of the Supreme Court of California, pro hac vice, by special leave of Court, with whom Mr. William E. Rollow, Washington, D.C., was on the brief, for appellees.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The Commissioner of Patents appeals from a judgment of the United States District Court which held that Circus Foods, Inc., is entitled to register its trademark as set forth in its application, Serial No. 610,491, filed February 24, 1951, and which authorized the Commissioner to issue such registration.  The appellant urges that the application showed false dates of first use of the trademark, that the representations in the application of use on the designated products are not supported by the facts, and that the judgment appealed from is therefore erroneous.


2
Upon consideration of the record, we reject the Commissioner's contentions and agree with the findings and conclusions of the District Court.


3
Affirmed.